Upon the first consideration of this case the court, being cognizant of the statute to the effect that the cause had to be removed within six months, held that it was not removed in time, as the writ was issued more than six months after the rendition of the judgment, notwithstanding the fiat was issued within six months. In doing this we read the case of Wright v. Hurt, 92 Ala. 591, 9 So. 386, as counsel now seems to understand it, that is, that it took the writ instead of the fiat or order of the judge to remove it; but upon a reconsideration of the case upon rehearing we observed that the Wright Case, supra, further on holds that when the judge to whom the petition is addressed, "orders the issuance of the writ, the case is thereupon to be treated as effectually removed to the circuit court for a new trial."
The other proposition suggested by counsel was settled adversely to his contention in the case of Roddam v. Brown, by the court en banc, notwithstanding the dissent of the present writer.
The application for rehearing is overruled. *Page 568